Title: From Alexander Hamilton to Major General William Alexander, Lord Stirling, [14 July 1778]
From: Hamilton, Alexander
To: Alexander, William


[Paramus, New Jersey, July 14, 1778]
Sir,
Since the giving my evidence at the Court Martial, I have been endeavouring to recollect more particularly the import of the conversation between General Lee and myself, that happened in the field the day of the action and which was the subject of discussion yesterday, before the Court. My memory will not serve me on the occasion, in so clear a manner, as I could wish; but I have been able to form some more distinct ideas, than those expressed when I was interrogated by General Lee, which I communicate to you to make what use of them you think proper. On my making some remarks to General Lee which I now forget, he asked me the following questions, or others to the same effect, and I think partly in the same words. “Do I appear to you to have lost my senses, do I not possess myself?” My answer to these questions I do not perfectly recollect; but I remember that it was a favourable one, though I am unable to determine to what extent. It will be readily conceived that so singular and unexpected a question was not a little embarrassing; and it is possible, I may have replied in terms of less reserve and caution, than I should have done at a moment of greater tranquillity and cooler reflection. I perfectly remember what passed in my mind upon the occasion, with respect to General Lee’s conduct, and from the most deliberate and unbiassed retrospect of it, my judgment intirely coincides with what I then thought. His answers to what was said to him were pertinent; and his behaviour had not the least appearance of concern on the score of personal security. So far he possessed himself and could not be said to have lost his senses, according to his own expressions. But he certainly did not appear to me to be in that collected state of mind or to have that kind of self-possession, which is an essential requisite of the General, and which alone can enable him, in critical emergencies, to take his measures with the promptitude and decision they require. A certain indecision improvidence and hurry of spirits were apparent. These were my thoughts to the best of my recollection at the time, and it is natural for me to believe, that what I replied to General Lee could not be inconsistent with them.
This letter I mean as explanatory to my testimony of yesterday founded upon my reflections since; and if it can be done with propriety I shall be glad it may be admitted by the Court as such.
I am with regard Sir Your most Obedt Serv
